771 N.W.2d 752 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John JONES, Defendant-Appellant.
Docket No. 137856. COA No. 287989.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the October 14, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.